 In the Matter of AUBURN RUBBER CORPORATIONandLocAL No. 211,OF THE UNITED RUBBER WORHERs OF AMERICACase No. R-3033.-Decided October13, 1941Investigation.and Certification of Representatives:stipulation for certificationof representativesupon consent election.Mr. Steven M. Reymonds,for the Board.Mr. David M. Sellew,for the Company.Mr. John KellyandMr. Stanley Denlinger,for the C. I. O.Mr. Burgess BarnhartandMessrs.MountzandMounts,for the:Independent.Miss Melvern R. Krelow,ofcounselto the Board.DECISIONAND-CERTIFICATION OF REPRESENTATIVESOn June' 14, 1941, Local No. 211, of the United Rubber Workersof America, affiliated with the Congress of Industrial Organizations,.herein called the C. I. O:, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Auburn Rubber Corporation, Auburn, Indiana, herein:called the Company, engaged in the manufacture of rubber productsat Auburn, Indiana, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On August 14,.1941, the National Labor Relations Board, herein called the Board,..acting pursuant to Section 9 (c) of the Act and Article III, Section.3, of National Labor Relations Board Rules and Regulations=Series2, as amended, ordered an investigation and authorized the- Regional'Director to conduct it and to provide for an appropriate hearing upon.due notice.On August 18, 1941, the Regional Director issued a:notice of hearing which was duly served upon the parties.Pursuantto the notice, a hearing was held on August 28, 1941.At the hearing:the Company, the C. I. 0., and Local No. 1 of the Tri-State Inde-pendentWorkers Union, herein called the Independent, a labor or-36 N. L. R. B., No. 16.115 116DECISIONSOF NATIONALLABOR RELATIONS BOARDganization claiming to represent employees directly affected by theinvestigation, and an attorney for the Board entered into a "STIPU-LATION FOR CERTIFICATION UPON CONSENTELECTION."iPursuant to the Stipulation, an election by secret ballot was con-ducted on September 9, 1941, under the direction and supervision ofthe Regional Director, among all piece workers, clock-card and hourlyrated production and maintenance workers of the Company, includinggroup leaders, watchmen, and firemen, but excluding all foremen,supervisors, laboratory technicians, and clerical and office workers, todetermine whether they desire to be represented for the purposes ofcollective bargaining by the C. I. 0., or by the Independent, or byneither.On September 11, 1941, the Regional Director issued andduly served upon the parties his Election Report on the ballot.Noobjections to the conduct of the ballot or to the Election Report havebeen filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total number on eligibility list_____________________________424Total number of ballots cast________________________________409Total number of ballots challenged_________________________7Total number of blank ballots_____________________________NoneTotal number of void ballots______________________________NoneTotal number of ballots cast for Local No. 211 of the UnitedRubber Workers of America, affiliated with the C. I. O.____224Total number of ballots cast for Local No. 1 of the Tri-StateIndependent Workers Union_____________________________174Total number of votes cast for NEITHER__________________4Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT. '1.A question affecting commerce has arisen concerning the repre-sentation of employees of Auburn Rubber Corporation, Auburn,Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All piece workers, clock-card and hourly rated production andmaintenance workers of the Company, including group leaders, watch-men, and firemen, but excluding all foremen, supervisors, laboratorytechnicians, and clerical and office workers, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.Local No. 211, of the United Rubber Workers of America, aflili,iated with the Congress of Industrial Organizations, has been desig-nated-and selected by a majority of the employees in the above unit AUBURN RUBBER CORPORATION117as their representative for the purposes of collective bargaining andis the exclusive representative of all employees in said unit, withinthe meaning of Section 9 (a), of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIEDthat Local No. 211, of the United RubberWorkers of America, affiliated with the Congress of Industrial Organ-izations,has been designated and selected by a majority of all pieceworkers, clock-card and hourly rated production and maintenance-workers of the Auburn Rubber Corporation, Auburn, Indiana, includ-ing group leaders, watchmen,. and firemen, but excluding all foremen,.supervisors, laboratory technicians, and clerical and office workers,.as their representative for the purposes of collective bargaining, andthat pursuant to the provisions of Section 9 (a) of the Act, Local No.211, of the United. Rubber Workers of America, affiliated with theCongress of Industrial Organizations, is the exclusive representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and otherconditions of employment.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Certification of Representatives.